Affirmed and Opinion filed June 5, 2003













Affirmed and
Opinion filed June 5, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01037-CR
____________
 
WILLIAM JAMES McCALL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
____________________________________________
 
On Appeal from
the 351st District Court
Harris County, Texas
Trial Court
Cause No. 911,251
 
____________________________________________
 
M E M O R A
N D U M   O P I N I O N
            Following a jury trial, appellant
was found guilty of delivery of a controlled substance.  On September 27, 2002, the trial court sentenced
appellant to confinement for twelve years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.
            Appellant’s appointed counsel filed
a brief in which he concludes the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
            A copy of counsel’s brief was
delivered to appellant.  Appellant was
advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this date, no pro se response has been
filed.
            We have carefully reviewed the
record and counsel’s brief and agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the state.
            Accordingly, the judgment of the
trial court is affirmed.
 
                                                                        PER
CURIAM
 
Judgment rendered and
Opinion filed June 5 ,
 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman. 
Do Not Publish — Tex. R. App. P. 47.2(b).